DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 7/21/2022. Claims 8, 14, and 17-27 has been examined and are pending.


Response to Amendment
The amendment filed on 7/21/2022 cancelled claim 9-13, 15-16.  Claim 1-7 were previously cancelled. New claims 21-27 are added. Claim 14 has been amended.  Therefore, claims 8, 14, 17-27 are pending and addressed below.                

Applicant’s cancelled claim 11 and arguments filed on 7/21/2022 are sufficient to overcome the 112 rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 2nd rejections. 

Applicant’s arguments filed on 7/21/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 8, 14, 17-27 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues an analogy with Finjan, and Alice 101 decision. Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 8, 14, 17-27) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-3 of, 
performing a respondent assessment of a survey respondent based on respondent data obtained electronically from at least one electronic data source; 
adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment; and 
generating a revised survey comprising the survey responses adjusted based on the respondent assessment.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 8, steps 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/doing response assessment, can observe/adjust survey response, can observe/generate/create a revised survey.         


Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a system, a processor).   Other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly, generating data, adjusting data.  The instant steps can be done by a human, or mental task, or by paper and pencil, and is organized method of human activity.
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer (see Specification [0050]) recited in claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, creating data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element (i.e. a computer system, a processor), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. 

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0050] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0050], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  


Independent claim 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 14 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim 8.  

Further, the components (a processor, a computer-readable storage media) described in independent claim 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  

Dependent claims 17-20, are merely add further details of the abstract steps/elements recited in claim 14, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 17-20 are also non-statutory subject matter.

Independent claim 21:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 21 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim 8.  

Further, the components (a processor) described in independent claim 21, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  

Dependent claims 22-27, are merely add further details of the abstract steps/elements recited in claim 21, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 22-27 are also non-statutory subject matter.

Viewed as a whole, the claims (8, 14, 17-27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant argues that additional element in independent claim 8 is significant more than the abstract idea, and thus statutory.

In response, Examiner respectfully disagrees. 
For example, 
Independent claim 8, Step 2A (Prong II):  
The claim recites additional element (a system, a processor).   Other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly, performing a survey, generating data, adjusting data.  The instant steps can be done by a human, or mental task, or by paper and pencil, and is organized method of human activity.
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer (see Specification [0050]) recited in claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, creating data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.




Thirdly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Finjan.

In response, the Examiner respectfully disagrees that the instant claimed invention and the Finjan invention are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention overcomes a technical problem or makes technical improvement in computer functionality.

Finjan claims focus on a specific ‘behavior-based’ virus scan,” as opposed to previously-identified viruses like “code-matching” virus scans, and thus make improvement in computer capabilities.  Finjan claims address the “identify suspicious code” feature was construed to be only satisfied if the security profile includes “details about the suspicious code in the received downloadable such as ‘all potentially hostile or suspicious code operations that may be attempted by the Downloadable.’”    Importantly, the Federal Circuit further stated that “[t]he security profile must include the information about potentially hostile operations produced by a ‘behavior-based’ virus scan,” as opposed to “code-matching” virus scans.  

The Federal Circuit determined the behavior-based scans can be used to protect against previously unknown viruses as well as “obfuscated code” known virus that attempt to avoid detection by code-matching scans.  Therefore, the behavior-based virus scan was in fact an improvement to computer functionality.  
Unlike Finjan, the instant claims are drafted to simply recite the desired result of the invention (adjusting survey response, generating a revised survey), but recite nothing specific steps how to technically accomplish that result performing without a machine or by a generic computing device.   Besides, the claimed invention is merely reciting the doing a survey, adjusting data (survey response), generating data (a revised survey), along with the requirement to perform it on a generic computer. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.  

Additionally, the claims are not performed by a machine/a computing device, and nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks. 

Furthermore, these merely improve tracking process.  There are no configuration/structural specifics to show how the data structure control or automate the system to achieve improvement in computer functionality, computer-related technology, or other technical improvement. Again, there is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.  Therefore, the Examiner notes that neither technical improvement nor computer functional/operation improvement will be achieved by the Applicant's claimed subject matter and inventive concept. Thus, the argument about the claimed invention results in improving computer functionality is unpersuasive.

Thus, the argument regarding an improvement to a computer technology or computer functioning is not persuasive. Again, there is no technical evidence/technical support in the Applicant’s Specification that the instant claimed. invention, when implemented, improves a technical problem, the functioning of the computing device itself, or that it improves another technology/technical field.  The Examiner further notes that no improvement in computer technology is achieved by the Applicant's claimed subject matter and inventive concept.  

For the above-mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Thus, the argument regarding an improvement to a computer technology or computer functioning analogous to Finjan is not persuasive. 

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.

Arguments directed to the arguments to the claims have been considered but not persuasive.  

Independent claim 8:
Applicant argues that Datta does not teach:
adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment; 

Examiner respectfully disagrees.

Datta discloses adjusting the score for facial features of the respondent in the survey system ([0071, Building on the unique scores described above, the digital survey system 104 can adjust a unique score for facial features under FACS that correspond to anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise based on other known respondent information available to the digital survey system 104. For example, in some embodiments, the digital survey system 104 can adjust the unique score based on information such as respondent gender, age, biometric information, and geographic location, (read on “adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment “]); and 
Therefore, the Examiner conclude that the teachings Datta does teach the specified claimed features and thus maintains the rejection.


Arguments directed to the amendments to the claims/new claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that an NPL reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to the NPL teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 17-20, and 22-27, dependent from independent claim 14, 21 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 8, 14, 17-27 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 14, 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 8, 14, 17-27) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 8, Steps 1-3 of, 
performing a respondent assessment of a survey respondent based on respondent data obtained electronically from at least one electronic data source; 
adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment; and 
generating a revised survey comprising the survey responses adjusted based on the respondent assessment.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 8, steps 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/doing response assessment, can observe/adjust survey response, can observe/generate/create a revised survey.         


Independent claim 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a system, a processor).   Other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly, generating data, adjusting data.  The instant steps can be done by a human, or mental task, or by paper and pencil, and is organized method of human activity.
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer (see Specification [0050]) recited in claim 8 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, creating data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 8 (step 2B):  The additional element (i.e. a computer system, a processor), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. 

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  
Applicant’s Specification, [0050] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0050], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  


Independent claim 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 14 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim 8.  

Further, the components (a processor, a computer-readable storage media) described in independent claim 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  

Dependent claims 17-20, are merely add further details of the abstract steps/elements recited in claim 14, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 17-20 are also non-statutory subject matter.

Independent claim 21:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 21 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim 8.  

Further, the components (a processor) described in independent claim 21, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 8), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  

Dependent claims 22-27, are merely add further details of the abstract steps/elements recited in claim 21, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 22-27 are also non-statutory subject matter.

Viewed as a whole, the claims (8, 14, 17-27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Claims 14, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Examiner notes that claim 14 recites a computer storage medium containing instructions to perform the method. It is noted that the computer storage medium/media discussed in the specification ([00113, 00114]), under broad interpretation, it is understood to include transitory media and therefore is not in any of the statutory classes.   Therefore, claim 14 is rejected under non-statutory subject matter.   See MPEP 2106.  

Claims 17-20 depend from claim 14 and do not cure the deficiencies set forth above. Examiner suggests amending the claim to be “non-transitory” media/medium.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 14, 18-23, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta (US 2020/0202369).

As per claim 8, Datta discloses a system and a computer program product, comprising:
a processor ([0136]) configured to initiate operations including: 
a computer readable storage medium ([0138]) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate operations comprising:
performing a respondent assessment of a survey respondent based on respondent data obtained electronically from at least one electronic data source ([0067, As further illustrated in FIG. 2, the digital survey system 104 analyzes the sent image from act 206 from the capture system 114 to determine an emotion attribute in act 210 associated with the facial features of the respondent in the sent image 206. The digital survey system 104 can analyze the sent image 206 (or any image that is available in the server device (s) 102) by using various facial recognition algorithms, third party software, and / or machine learning models to determine an emotion attribute in act 210. More over, after determining the emotion attribute in act 210 from the sent image from act 206, the digital survey system 104 can provide the emotion attribute to a database corresponding with the determined respondent identifier (i.e., from act 208) from the sent image from act 206]); 
adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment (Examiner Note: Datta teaches adjust the score for facial features of the respondent in the survey system  [0071, Building on the unique scores described above , the digital survey system 104 can adjust a unique score for facial features under FACS that correspond to anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise based on other known respondent information available to the digital survey system 104. For example, in some embodiments, the digital survey system 104 can adjust the unique score based on information such as respondent gender, age, biometric information, and geographic location, (read on “adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment“]); and 
generating a revised survey comprising the survey responses adjusted based on the respondent assessment ([0071, Based on the adjusted score, the digital survey system 104 can determine that the one or more scores support a determination that the survey respondent 120a in the sent image from act 206 expresses anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise, or changes the determination to a different emotion category, 0109, For example, in some embodiments, the digital survey system 104 can generate a modified survey question or select a different survey question because of the presence of more than one possible respondent identifier 504. For example, if there are several possible respondents, the digital survey question can select fewer questions, or alternatively, select additional questions. Also, based on selecting several possible respondents, the digital survey system may discount or ignore information about the emotion attribute since it is possible that while the respondent depicted in the image may have a particular emotion attribute, one or more of the possible respondents do not relate with that emotion attribute. Thus, for example, for a respondent ID associated with lower confidence levels, the digital survey system 104 can generate a more generic survey that discounts or does not consider the emotion attribute corresponding to the image 502]).


As per claim 14, Datta discloses a computer program product, comprising:
a computer readable hardware storage device ([0138]) having program instructions embodied therewith, 
the program instructions, which when executed by a computer hardware system, cause the computer hardware system [0136] to perform:

performing a respondent assessment of a survey respondent based on respondent data obtained electronically from at least one electronic data source ([0067, As further illustrated in FIG. 2, the digital survey system 104 analyzes the sent image from act 206 from the capture system 114 to determine an emotion attribute in act 210 associated with the facial features of the respondent in the sent image 206. The digital survey system 104 can analyze the sent image 206 (or any image that is available in the server device (s) 102) by using various facial recognition algorithms, third party software, and / or machine learning models to determine an emotion attribute in act 210. More over, after determining the emotion attribute in act 210 from the sent image from act 206, the digital survey system 104 can provide the emotion attribute to a database corresponding with the determined respondent identifier (i.e., from act 208) from the sent image from act 206]); 
adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment ((Examiner Note: Datta teaches adjust the score for facial features of the respondent in the survey system  [0071, Building on the unique scores described above , the digital survey system 104 can adjust a unique score for facial features under FACS that correspond to anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise based on other known respondent information available to the digital survey system 104. For example, in some embodiments, the digital survey system 104 can adjust the unique score based on information such as respondent gender, age, biometric information, and geographic location, (read on “adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment“]); and 
generating a revised survey comprising the survey responses adjusted based on the respondent assessment ([0071, Based on the adjusted score, the digital survey system 104 can determine that the one or more scores support a determination that the survey respondent 120a in the sent image from act 206 expresses anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise, or changes the determination to a different emotion category, 0109, For example, in some embodiments, the digital survey system 104 can generate a modified survey question or select a different survey question because of the presence of more than one possible respondent identifier 504. For example, if there are several possible respondents, the digital survey question can select fewer questions, or alternatively, select additional questions. Also, based on selecting several possible respondents, the digital survey system may discount or ignore information about the emotion attribute since it is possible that while the respondent depicted in the image may have a particular emotion attribute, one or more of the possible respondents do not relate with that emotion attribute. Thus, for example, for a respondent ID associated with lower confidence levels, the digital survey system 104 can generate a more generic survey that discounts or does not consider the emotion attribute corresponding to the image 502]), wherein 

the respondent assessment is based on a classification model constructed using machine learning ([0072, Similarly, the digital survey system 104 can utilize the machine learning models from act 208 (i.e., CNN, RNN, classification learning, and other machine learning models), 0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification) …..]), and 
the classification model is a deep learning neural network ([0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification), clustering…]).


As per claim 18, Datta further discloses,
wherein the respondent assessment comprises determining an emotional tone based on the survey responses of the survey respondent (Fig. 6, item 612, 610a, Fig. 7, item 710, Angry, [0025, Accordingly, the digital survey system can select a question customized for a respondent that is identified as angry in the event the emotion attribute indicates the respondent is angry]).

As per claim 19, Datta further discloses,
wherein the respondent data comprises at least one of experiential data, educational data, and/or social activities data ([0150, In particular embodiments, server device 1002 may include one or more user - profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location]). 

As per claim 20, Datta further discloses,
wherein the electronic data source comprises a networked electronic data source (Fig. 10, [0021, FIG. 10 illustrates a network environment of an emotion based digital survey system in accordance with one or more embodiments, 0033, For example, "digital survey " can refer to a set of digital survey questions or content intended for distribution over a network (e.g., network 112) by way of client devices and further intended
to collect responses to the digital survey questions for generating survey results from the collected responses. A digital survey can include one or more digital survey questions and corresponding answer choices that accompany the given question. Accordingly, a digital survey may include digital survey content (e.g., one or more digital survey questions). Alternately, a digital survey may capture responses without digital survey questions, such as by capturing images of respondents through a capture system, and based on analyzing the images, generate survey response data directly without specifically sending a digital survey to a respondent]).


As per claim 21, Datta discloses a computer program product, comprising:
a computer readable hardware storage device ([0138]) having program instructions embodied therewith, 
the program instructions, which when executed by a computer hardware system, cause the computer hardware system [0136] to perform:
receiving, from a survey source, electronic survey data corresponding to a survey including survey responses from a plurality of survey respondents ([0023, For instance, in some embodiments, the emotion based digital survey system (or simply “digital survey system”) receives images and identifies respondents based on the received images. In some instances, the digital survey system receives images of potential respondents from various capture devices (e.g., retail store cameras or a company security camera), 0028, In addition to generating a customized digital survey for a respondent identified in an image, the digital survey system can utilize images captured from a capture device to automatically generate responses to survey questions based on the emotion attributes identified in an image, 0006, The disclosed systems and methods then provide the customized content within a digital survey to a client device associated with the respondent]); 
retrieving, for each of the plurality of survey respondents, respondent data from an electronic data source separate from the computer hardware system ([0023, In some instances, the digital survey system receives images of potential respondents from various capture devices (e.g., retail store cameras or a company security camera). Then, for example, the digital survey system identifies a respondent depicted within an image by analyzing the image in collaboration with other image databases (e.g., a retailer's membership ID card database or a company's employee directory database), 0028, For example, in some embodiments, the digital survey system can analyze one or more multiple images from a location to determine an emotion attribute for each image.  Further, the digital survey system can utilize the determined emotion attributes for each image to identify survey responses for the location (e.g., customer satisfaction in a café));
performing a respondent assessment, using a deep learning neural network of the survey respondent based on respondent data ([0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification), clustering…, 0067, As further illustrated in FIG. 2, the digital survey system 104 analyzes the sent image from act 206 from the capture system 114 to determine an emotion attribute in act 210 associated with the facial features of the respondent in the sent image 206. The digital survey system 104 can analyze the sent image 206 (or any image that is available in the server device (s) 102) by using various facial recognition algorithms, third party software, and / or machine learning models to determine an emotion attribute in act 210. More over, after determining the emotion attribute in act 210 from the sent image from act 206, the digital survey system 104 can provide the emotion attribute to a database corresponding with the determined respondent identifier (i.e., from act 208) from the sent image from act 206]); 
adjusting, using a classification generated by the deep learning neural network for  each of survey respondent, the survey response to generate adjusted survey responses ((Examiner Note: Datta teaches adjust the score for facial features of the respondent in the survey system  [0072, Similarly, the digital survey system 104 can utilize the machine learning models from act 208 (i.e., CNN, RNN, classification learning, and other machine learning models), 0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification) …..0071, Building on the unique scores described above , the digital survey system 104 can adjust a unique score for facial features under FACS that correspond to anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise based on other known respondent information available to the digital survey system 104. For example, in some embodiments, the digital survey system 104 can adjust the unique score based on information such as respondent gender, age, biometric information, and geographic location, (read on “adjusting survey responses provided by the survey respondent, wherein the adjusting is based on the respondent assessment“]); and 
generating revised electronic survey data corresponding to a revised survey including the adjusted survey responses, where the survey source is an electronic device  ([0071, Based on the adjusted score, the digital survey system 104 can determine that the one or more scores support a determination that the survey respondent 120a in the sent image from act 206 expresses anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise, or changes the determination to a different emotion category, 0109, For example, in some embodiments, the digital survey system 104 can generate a modified survey question or select a different survey question because of the presence of more than one possible respondent identifier 504. For example, if there are several possible respondents, the digital survey question can select fewer questions, or alternatively, select additional questions. Also, based on selecting several possible respondents, the digital survey system may discount or ignore information about the emotion attribute since it is possible that while the respondent depicted in the image may have a particular emotion attribute, one or more of the possible respondents do not relate with that emotion attribute. Thus, for example, for a respondent ID associated with lower confidence levels, the digital survey system 104 can generate a more generic survey that discounts or does not consider the emotion attribute corresponding to the image 502, 0006, question) of a digital survey based on the emotion attribute. The disclosed systems and methods then provide the customized content within a digital survey to a client device associated with the respondent, 0023, In some instances, the digital survey system receives images of potential respondents from various capture devices (e.g., retail store cameras or a company security camera)]).


As per claim 22, Datta further disclose, wherein the deep learning neural network is a classification model constructed using machine learning ([0072, Similarly, the digital survey system 104 can utilize the machine learning models from act 208 (i.e., CNN, RNN, classification learning, and other machine learning models), 0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification) …..]).


As per claim 23, Datta further disclose, wherein the classification model is configured to classify each of the plurality of survey respondents based on one or more respondent-specific factors ([0062, In some embodiments, the digital survey system 104 can utilize machine learning models to determine an identity of respondent(s) 208 associated with a sent image from act 206. As used in this disclosure, the term “machine learning model” refers to an algorithm that can learn from labeled training data and make predictions from unlabeled input data. In particular a machine learning model can
include a neural network that can be, or is trained, to accurately analyze images. Specifically, a machine learning model can include a neural network that can be, or is trained, to analyze images to accurately determine either an identity of a person (i.e. , a respondent identifier) and / or emotion attributes of a person, 0072, In one or more embodiments , the digital survey system 104 can train a neural network to predict emotion attributes from training images of persons exhibiting an emotion ( i.e. , classify the training image by one or more emotion attributes ) and compare the predictions to a ground truth determination of the emotion attribute from the same training images]).


As per claim 27, Datta further disclose, wherein the adjusting includes weighting a particular survey response for a particular survey respondent based upon an analysis of the particular survey respondent using tone analyzer ([0039, For instance, the emotion attribute scale can be represented as a numerical weight that scores the prominence of an emotion attribute. More specifically, for example, the emotion attribute scale
can score an emotion attribute associated with a respondent (i.e. , happiness ) from 1-10 , whereas happiness with a weight of 1 signifies a minimal amount of happiness and a weight of 10 signifies an extreme amount of happiness,  0068, In one or more embodiments , the digital survey system 104 utilizes facial recognition algorithms ( i.e. , the facial recognition algorithms described in act 208 above) to assign unique scores to the sent image from act 206 based on certain facial features ( e.g. , different weights for eye position , lip movement , brow position , etc.) . To illustrate, in some embodiments, the digital survey system 104 assigns unique scores to facial features detected by
a facial recognition algorithm, such as a unique score for facial features categorized according to the Facial Action Coding System ( “ FACS ” ) . In such embodiments, the unique scores correspond to the following emotion categories:
anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise), 0069, Moreover, in some embodiments, the unique scores can be weighted. Based on the average, sum, or product of the weighted scores, the digital survey system 104 deter
mines that the survey respondent 120a in the sent image from act 206 expresses a positive emotion, a neutral emotion, or a negative emotion in act 210 (or any type of
emotion attribute). Alternatively, in some embodiments, the digital survey system 104 determines that the survey respondent 120a in the sent image from act 206 expresses a strong emotion, a moderate emotion, or a weak emotion based on the average, sum, or product of the weighted scores]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Datta (US 2020/0202369), in view of Lehman (US 2005/0195193).

As per claim 17, Datta further discloses, however, Datta does not explicitly disclose, 
wherein the respondent assessment comprises determining behavioral attributes and/or personality traits of the survey respondent.
 
Lehman teaches ([0026, In a typical Survey, a host of personality areas will be probed to discover the personal profile of respondent 12. For example, the questions may delve into personal and behavioral areas such as cognition, creativity, Socialization, politics, character traits, predispositions, prejudices, spirituality, sexuality, values, hobbies, interests, preferences, aspirations, career goals, family history, and personal facts. In
general the questions can be worded and grouped to reveal almost any personality trait, behavior, core value, specific tendency, or personal belief]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including behavior and personality attributes, as disclosed by Lehman.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (US 2020/0202369), in view of NPL “T. Dholpuria, Y. K. Rana and C. Agrawal, "A Sentiment analysis approach through deep learning for a movie review," 2018 8th International Conference on Communication Systems and Network Technologies (CSNT), 2018, pp. 173-181, doi: 10.1109/CSNT.2018.8820260”.

As per claim 24, Datta further disclose, however, Datta does not explicitly disclose, wherein the deep learning neural network is configured to receive, as input, a feature vector corresponding to a specific survey respondent of the plurality of survey respondents, and each element of the feature vector corresponds to an attribute of the specific survey respondent.
The NPL teaches (p. 175, Section III, Meanwhile, we had proposed deep learning algorithms for our main approach. Now the task of processing unstructured data which includes removal of vague texts, removal of blank spaces which are of no use in sentences. This process data is further converted into numerical vectors. Each vector is the representation of a feature of movie reviews. We are using Count Vectorizer that
is based on a number of features occurred in a review and sparse matrix is created.
Fig 7, p.179, Step 5. Vectorization is used to divide the computation in several order of magnitude and the difference in loop increases with data size. Since we are dealing with a large amount of data, rewriting the algorithms with matrix operations may lead to essential performance gains. The Count Vectorizer provides the token count matrix of review. Tokenizing is done on the review according to the occurrence of the token. The sparse matrix is made on the basis of tokens formed. Let's see how the Count Vectorizer works. As a sample we can take the following sentences:
i. Movie is good
ii. Movie is bad
iii. Movie is amazing
iv. Movie is ok
Here the matrix is generated of 4
Here the matrix is generated of 4 * 6 . looking over the sentences above there are four documents and six distinct features namely F1, F2, F3, F4, F5, and F6 respectively. Below Table 1 provides the information in the form of binary representation of occurring words in sentences bunch. 
TABLE 1 GENERATION OF MATRIX UNDER COUNTVECTORIZER.. Sentences F1 F2 F3 F4 F5 F6 i. 1 11000 ii. 1 10 100 iii. 1 10 0 10 iv. 1 10 0 0 1 

Step 6. Once the numeric vectors are generated the different classification algorithms are used. Basically, we are using the machine learning and deep learning classifiers for analysis).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including sentiment analysis through deep learning, as disclosed by the NPL.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.


As per claim 25, Datta further disclose, however, Datta does not explicitly disclose, wherein at least one element of the feature vector is based upon an electronic message posted by the specific survey respondent.
The NPL teaches (p.173, The purpose of machine learning is to experiment with different machine learning models for the task of sentiment analysis corpus. The sentiments analysis is the set of comments extracted from any source say twitter, YouTube, website or any blogs, p.180, s. The work we had proposed through deep learning model concluded that in terms of accuracy it giving reliable performance with the large dataset. Since every day new data in the form of tweets, comments are being posted so it's very important to analysis the classifier on a large dataset. So with this mindset, we approached CNN classifier to get the better one. Our results become to well help evidence providing constituent to statement level deep learning concepts).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including sentiment analysis through deep learning, as disclosed by the NPL.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.


As per claim 26, Datta further disclose, however, Datta does not explicitly disclose, wherein an output of the deep learning neural network is a vector having elements indicating a probability that a specific survey respondent of the plurality of survey respondents belong to a specific classification.
The NPL teaches (p. 175, On labeled dataset supervised machine learning algorithms
are used. Each review is labeled as a substitute positive or negative. This design comprises of machine learning and deep learning algorithms are as follows:
A. Naive Bayes (NB) Classifier: It belongs to the family of probabilistic classifiers based on Bayes theorem assuming the features of strong independence [16]. This classifier is completely scalable and requires the only a small approach of learning by doing for the
projection of valuable dimensional feature. It is highly used for calculating the variance for independent features rather than the complete covariance matrix.
Bayes theorem is the posterior probability P(c|x) from P(c), P(x) and P(x|c). Mathematically it is given as:
P = PC W c)
v 1 ’ p (x )
Here P(c|x) is the posterior probability of predictor in given class (c, target), (x, attribute)P(c) is the class of prior probability. P (x|c) is the probability of predictor given class. P(x) is the prior probability of predictor. For further computation, the term P(c|x)
is decomposed with the assumption of fi’s that are conditionally independent of given x’s class), 

Additionally, the NPL further suggests (p.177, Here is the major part of the approach is described that is Convolutional Neural Network (CNN).
The CNN is based on the idea of convnet which means the layer in network.it comprises of multiple layer based on multilayer perceptron model.
• Input Layer: The input layer have the sentiments of movie review which are positive or negative according to reviewers who had seen the movie. We took this from the csv file database.
• Convolution layer: This layer is said to be the core block of CNN. It takes the bunch
of filters which is applied to the input parameters and create the activation features.
• MaxPooling Layer: The information is extracted in this layer and minimised for
further representataion. The max pooling layer is the hidden layer where we obtain
the desired features. 
• Fully Connected Layer: This layer identify the final output category. It computes the
transformation by picking up the
maximum value on the basis of probability
distribution value.
• Output Layer: This layer returns the classification result that is updated by backpropogation algorith. From the training data the actual classification
output is obtained from this layer. The output might be positive or negative is
decided by the activation function also called as transfer function connected
between the two layers. We used sigmoid function its value only lies between 0 to 1.
In order to predict the output sigmoid is the best option based on probabilitistic
Approach).              
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including sentiment analysis through deep learning, as disclosed by the NPL.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stivoric et al. (US 2014/0310105, determine individual mood based on the sensed data, providing an interactive space, determining at least one life type of at least one individual in the space, analyzing the at least one life type, and modifying at least one attribute of the space based on the analysis),
Berg et al (US 20100174586, measuring emotive response and selection preference in situations involving at least one visual stimulus and product usage or selection. In particular, where at least one visual stimulus is involved, the present invention disclose methods of using an emotive response and selection preference system comprising at least one eye-tracking or head-tracking apparatus, at least one physiological apparatus, and at least one visual stimulus, to obtain consumer feedback regarding their selection preference or determine their probable emotive state in response to the at least one visual stimulus)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681